BATCHELDER, Circuit Judge,
concurring.
I write separately only because I would hold that petitioner failed to exhaust his state remedies with regard to his claim that he was denied his Sixth Amendment right to present his defense when the trial court refused to permit him to call Stephanie as a rebuttal witness. I am aware of no authority that supports the holding of the lead opinion that citation to one state supreme court case (for a proposition of state law) which refers to a United States Supreme Court case that discusses the applicable point of federal law “fairly pres-entís]” the issue to the state courts. Carter v. Bell, 218 F.3d 581, 607 (6th Cir.2000). *720Accordingly, I would not reach the issue and concur in the result.